Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 15 each recite in part “... measure pressure applied to the sensor unit …” There is insufficient antecedent basis for the limitation "the sensor unit". Claims 2-7, 9-14 and 16-21 are likewise rejected, by virtue of dependence to either claim 1, 8 or 15. For examination purposes only, the limitation above will be construed consistent with Fig. 16 to recite “…measure pressure applied to the display unit …”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Samsudin et al., WO 2012099535 A1 (hereinafter “D1”) – of record.
Regarding claim 1, D1 discloses a mobile device (“1100”, 23Fig. 12, [00163-00164]), comprising: 
a housing “624” defining two opposing exterior surfaces, each of the opposing exterior surfaces being substantially planar (see illustration Fig. 12); 
a processor “630” enclosed within the housing (see illustration Fig 12); 
a display unit “614” integrated into a first of the two opposing exterior surfaces (see illustration Fig. 12); 
a reflectance-mode photoplethysmography (PPG) sensor integrated into the housing and configured to measure blood volume oscillations (“602” [0034], [00137], [00164]); 
a force sensor disposed underneath the display unit and configured to measure applied pressure ([00154], [00164]); 
D1 intends measurements on a fingertip as indicated in [0002-0003] PPG measurements are taken at a fingertip); and 
a non-transitory computer-readable medium enclosed in the housing ([00120-00124], [00163]) that stores instructions that, when executed by the processor, cause the processor to: measure pressure applied to the display unit by a fingertip of a user (“S1406” [00185]), measure blood volume oscillations in the fingertip (“S1410” [00185]), guide the user via the display unit to vary pressure being applied to the sensing unit while the blood volume oscillations and pressure are measured ([00142], [00157-00158], [00172] [00185] discussion in regards to Fig. 9A), generate an oscillogram from the measured pressure and the measured blood volume oscillations, where the oscillogram plots amplitude of blood volume oscillations as a function of the measured pressure ([00157-00158, [00172], [00186] and Figs. 21A-21C), calculate a blood pressure value from the oscillogram, and 31Attorney Docket No. 6550-000293-US-COCClean Spec present the blood pressure value on the display unit ([00142] and [00172]).
Regarding claim 8, D1 discloses a mobile device (“1100”, 23Fig. 12, [00163-00164]), comprising: 
a housing “624” defining two opposing exterior surfaces, each of the opposing exterior surfaces being substantially planar (see illustration Fig. 12); 
a processor “630” enclosed within the housing (see illustration Fig 12); 
a display unit “614” integrated into a first of the two opposing exterior surfaces (see illustration Fig. 12); 

a force sensor disposed underneath the display unit and configured to measure applied pressure ([00154], [00164]); 
a visual guide on the display unit arranged in relation to the PPG sensor (see illustration Fig. 12) wherein the visual guide comprises indicia to guide a user in placing base of fingernail and center of finger in relation to the PPG sensor (see illustration Fig. 12, the boundary is indicia indicating an area to place a user’s fingertip as illustrated in Figs. 7A and 7B a base of fingernail and center of finger will be positioned in relation to PPG sensor since D1 intends measurements on a fingertip as indicated in [0002-0003]); and 
a non-transitory computer-readable medium enclosed in the housing ([00120-00124], [00163]) that stores instructions that, when executed by the processor, cause the processor to: measure pressure applied to the display unit by a fingertip of a user (“S1406” [00185]), measure blood volume oscillations in the fingertip (“S1410” [00185]), guide the user via the display unit to vary pressure being applied to the sensing unit while the blood volume oscillations and pressure are measured ([00142], [00157-00158], [00172] [00185] discussion in regards to Fig. 9A), generate an oscillogram from the measured pressure and the measured blood volume oscillations, where the oscillogram plots amplitude of blood volume oscillations as a function of the measured pressure ([00157-00158, [00172], [00186] and Figs. 21A-21C), calculate a blood 
Regarding claims 2 and 9, see [00165] illumination and detection assembly may comprise a camera, hence the PPG sensor can be defined as a camera by virtue of comprising a camera. 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1, 8 above, and further in view of Elliot et al., US 20150374249 A1 (hereinafter “D2”) – of record.
Regarding claims 3 and 10, D1 discloses the invention of claim 1 substantially as claimed but for instructions that, when executed by the processor, cause the processor to guide the user to hold the device at a height aligned with the heart of the user.
D2 discloses a reflectance mode system for measuring blood pressure that requires measurements to be taken when the device is at the same height as the subject’s heart, for more accurate and repeatable measurements ([0219-0222]). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed in invention to have applied the teachings of D2 and modify the mobile device of D1 to include instructions that when executed by the processor, will guide a user to hold the device at a height aligned with the heart of the user, for the benefit of more accurate and repeatable measurements as taught by D2 in [0220].
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 as applied to claim 3, 10 above, and further in view of Kim US 20150261996 A1 (hereinafter D3) – of record.
Regarding claims 4 and 11, D1 in view of D2 discloses the invention of claim 3 as discussed above, D2 further discloses capturing an image of the user with the camera (D2 [0222]) but for comparison of the captured image with a reference image, where the reference image was captured when the device was being held at a height aligned with the heart of the user.
D3 discloses an apparatus for providing health status including blood pressure based on image captured meeting pre-set condition ([0186-0187]) by a process that includes capturing an image that satisfies a pre-set (e.g., predetermined) face imaging condition [0134], the preset face imaging condition is extracted from a pre-captured and/or pre-stored image [0142] that is captured before a point in time when an input image is captured [0143] to determine whether a face region of the input image satisfies the pre-set face image obtaining condition, e.g., whether an angle of the face is within a base angle from a front face or at least has a base size e.g., as discussed in [0228-0231] with reference to Fig. 8 at S830 which involves comparison with the pre-captured and/or pre-stored image ([0198] template matching). If the condition is not met, the user is guided to meet the pre-set conditions as discussed in [0235-0237]). D3 thus teaches an alternative method of determining angle of face is within a pre-set condition based on comparison of a captured image with pre-captured and/or pre-stored image.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified D1 in view of D2 include instructions that will cause the processor to capture an image of the user, determine whether the image meets a preset condition by comparing the captured image with pre-captured and/or pre-stored image, to perform the same function of determining an angle and/or size of .  
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 in view of D3.
Regarding claim 5 and 12, D1 discloses the invention of claim 1 as discussed above but for limitations in claim 5. D2 discloses a reflectance mode system for measuring blood pressure that including capturing an image of the user with a camera and determining a height at which the measurement was taken and using the height to compensate for blood pressure measurements for more accurate and repeatable measurements ([0219-0222]). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed in invention to have applied the teachings of D1 and modify the mobile device of D1 to include instructions that will cause the processor to capture an image of the user with a camera, detect a height at which the device is relative to the user’s heart and use the height to compensate for blood pressure measurements for more accurate and repeatable measurements.
D1 in view of D2 fail to disclose comparing the captured image with a reference image that was captured when the device was aligned with the heart of the user. 
D3 discloses an apparatus for providing health status including blood pressure based on image captured meeting pre-set condition ([0186-0187]) by a process that includes capturing an image that satisfies a pre-set (i.e., predetermined) face imaging condition [0134], the preset face imaging condition is extracted from a pre-captured and/or pre-stored image [0142] that is captured before a point in time when an input image is captured [0143] to determine whether a face region of the input image satisfies D3 thus teaches an alternative method of determining an angle of face is within a pre-set condition based on comparison of a captured image with pre-captured and/or pre-stored image.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified D1 in view of D2 include instructions that will cause the processor to determine whether the captured image meets a preset condition by comparing the captured image with pre-captured and/or pre-stored image, to perform the same function of determining an angle and/or size of face meets pre-set condition that are indicative that the image is captured when height is aligned with a user’s heart, for more accurate and repeatable measurements.  
Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1, 8 above, and further in view of Banet et al., US 20080077026 A1 (hereinafter “D4”) and  Fortin US 20160198955 A1 (hereinafter “D5”) – of record.
Regarding claims 6, 7, 13 and 14, D1 discloses the invention of claim 1 as discussed above, although D1 does not explicitly disclose a mathematical model and computing brachial diastolic and systolic pressure using parameter estimated from the mathematical model, D1 with reference to [00172] and [00186] discloses wherein  the processor  generates finger diastolic and diastolic pressure based on a nonlinear blood identify when the PPG signal 806 begins to display a PPG waveform (point 810) and when the PPG signal finally dies off (point 812), as these points are indirectly associated with highest and lowest point of blood pressure” – indirectly associated is a non-linear relationship). D1 thus discloses a method of determining diastolic and systolic blood pressure from an artery of a finger except for the use of a mathematical model to achieve the same result. 
D4 discloses that it was well known in the prior art of reflectance mode PPG sensor [0017] for measuring or determining diastolic and systolic blood pressure [0031] to apply a non-linear mathematical model to determine both diastolic and systolic blood pressure from a PPG waveform [0021] and [0044]. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the processor of D1 to apply a non-linear mathematical to determine diastolic and systolic pressure based on the teachings of D4, as an art recognized technique of achieving the same end result of determining blood pressure (MPEP 2144.03 (A-E)).
D1 in view of D4 fail to explicitly disclose computing brachial systolic and diastolic pressure using the parameter estimates (i.e., diastolic and systolic pressure) using a transfer function. D5 teaches that it was known in the prior art to compute brachial and systolic pressure from diastolic and systolic pressure estimated from a finger and to apply a transfer function to transform said diastolic and systolic pressure from the finger to correct blood pressure values corresponding to brachial artery and at heart level [abstract]. It would have been obvious to one having ordinary skill in the art to have D1 with the teachings of D5 as noted above, so as to transform and correct the finger blood pressure values to correspond to brachial artery and heart level.
Allowable Subject Matter
Claims 15-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  claim 15 and dependent claims thereof require inter alia a visual guide on the display unit and arranged in relation to the PPG sensor, wherein the visual guide comprises indicia to guide a user in placing a surface of the fingertip on opposite side of the finger from a fingernail on the finger and distal from the distal interphalangeal joint of the finger onto the PPG sensor. Figure 12 of D1 discloses a visual guide comprising indicia, however, the indicia disclosed is not sufficient to guide a user in placing a surface of the fingertip on opposite side of the finger from a fingernail on the finger and distal from the distal interphalangeal joint of the finger onto the PPG sensor in view of teachings in [00172] in D1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        February 27, 2021